Er.   c11rrora     B.   cTonc5?
Prooiaent ??lect
Taxa ToohnologIoal c011cc0
spur, TCsc?B
Daor Sir:
                                  OplnlonNo, o-92
                                  Rsr L&@ity of.oundayFootballCams8




          You roymot  an opinionof thle Departmnt In m8~oase              \
to the yxstlon whothcr Toxcm Tsoh, balng D State lnatitutlon,
10 prohibitma fro::plajiinca football @ma on Sunaq.w
          Your Gttontion is t?irootoato         Chapter :!of Tit10 7 of
tho Penal Code of 3.mm, bcir..gArtiolos         FX33to 287, laOlu8I~
ontitlod WuncQq~ Laws". Thoao statute0          oet out In aetdl whd
00t9 cre pr0hIbitoa on mneay, to.ather          with nmerouD a?cooptlonEI
to the prohibitionsthorolnoonta!? ned.-         .
          There in no qxoIf.~o stotutorJ provioion prohibitin&'
the plnyin:;of football or other nlnilcr ~apso on 8undtIy* iC!l
PA p:.~.rCe
         no:1zrmw, GO max. Cr. R. XC?, 131 S.W,,llOl,32 L.R.A.
   8 ) llw          Pt ~a5 hold that Astlole199 of the Psnal
Co&'thcr. in offooi (now Artiole fit36
                                     of the penal COae) &I&not
prohibit the illo;fn;;:
                     of a bmobnll (gum on &maw,    for rhloh 811
a@d,ooIOn fee ~23 oh.miW.
          In vie.7of thn fom~ol~   a80iai0n al Miatutae, It la
                 tho ?laylc~ or a football@EI@ on Sunday is not
our opinion .t!int
pro!dbItoa by law. i'l0Co not know of my OtatUtorg pXWh3lapl
            prohibit the playin:;of 0.football ga!nQon wlnday
which viou1i:
by Texm Toohnolo~lonl Collo~s, by rcxmon of the taot that It Is
0 Stcte Institusion.
                                 has been llmltedto the general
                 Cur lnvostl~~tlon                                8$at8




                                            ,
ti. CliSSord n. Jonee, Jcmuory 27, lQ@Si! ’


statutes, ana IYOhavo not unaerteken to deternine the srieot; it
any, which any orWm.nco OS the City OS Lubbook may have upon the     -,
quoatlon oubnlttea.                             *
                                          YOur6   very   truly
                                      ATpOR17EyGEFIT3RhLOF!IBXhS




                                                         Aaslatant